Title: Arthur S. Brockenbrough to James Madison, December 1827
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                [1827]
                            
                        
                        
                        Total Number of Students during the Session of 1827.8.———131—I recd. a letter from Mr Trist pr last mail requesting me to send you aggregate number of matriculations the
                            last session. The State of the schools was before sent which included the students attending Dr Dn. on Medical
                            Jurisprudence With great respect your Ob Sevt
                        
                        
                        
                            
                                A S Brockenbrough P.
                            
                        
                    